ITEMID: 001-70289
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KALNASI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Remainder inadmissible;Pecuniary damage - claim rejected;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic and Convention proceedings
TEXT: 4. The applicants were born in 1958 and 1953 respectively and live in Füzérkomlós, Hungary.
5. On 20 October 1995 the applicants brought an action in trespass against their neighbours before the Miskolc District Court. The court held nine hearings between 14 February 1996 and 5 January 1998 and obtained an expert opinion. On 15 June 1998 the court partly accepted the applicants' claims.
6. On appeal, on 4 February 1999 the Borsod-Abaúj-Zemplén County Regional Court gave a partial decision. It upheld part of the first-instance decision, but quashed the remainder and remitted the case to the District Court. It appears that the applicants' repeated efforts to have the Regional Court's decision enforced were to no avail.
7. In the resumed proceedings before the District Court, hearings took place on 12 July, 6 September, 4 October, 14 December 1999, 19 January and 9 March 2000. On 3 May 2000 the District Court ordered that the proceedings be stayed under section 137 § 1 (b) of the Code on Civil Procedure because the applicants failed to appear at the hearing scheduled for that date.
8. On 8 September 2000 the applicants requested that the proceedings be continued.
9. Meanwhile, on 23 April 1999 the applicants filed a petition for the review by the Supreme Court of the partial decision of 4 February 1999.
The Supreme Court appointed a legal-aid lawyer, who subsequently had to be replaced twice at the applicants' request.
On 30 November 2000 the Supreme Court eventually rejected the petition as inadmissible, without examining it on the merits, since the applicants had, despite warning, failed to contact the legal-aid lawyer and were therefore not properly represented before the Supreme Court.
10. In the pending proceedings before the District Court, the applicants were repeatedly requested to clarify their claims at the hearings of 2 and 9 May 2001.
11. At the applicants' request, on 10 July 2001 the District Court appointed a legal-aid lawyer.
12. In its order of 30 November 2001 the District Court discontinued the proceedings in respect of the pending claims. On appeal, on 1 March 2002 the Borsod-Abaúj-Zemplén County Regional Court quashed the first-instance order and remitted the file to the District Court.
13. In the resumed proceedings, the applicants requested the District Court to hold a hearing in their absence because they felt that their presence at the previous hearings had been useless.
14. At the hearing on 24 September 2003 the District Court dismissed the applicants' claims. In the absence of an appeal, this decision became final on 25 November 2003.
15. In 1999 the representative of the building, in which the applicants lived, brought an action against them claiming overdue charges.
On 9 June 1999 the Miskolc District Court partly accepted the plaintiff's claims. On 16 December 1999 the Regional Court dismissed the applicants' appeal. On 11 April 2001 the Supreme Court's review bench refused to grant leave to appeal.
In similar proceedings, on 10 December 2001 the Sátoraljaújhely District Court partly accepted some further claims for overdue charges. On 4 April 2002 the Regional Court dismissed the applicants' appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
